Citation Nr: 0022726	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1974 and from August 1975 to September 1977.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  Gaines v. 
West, 11 Vet. App. 353 (1998). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999).  

The record contains VA diagnoses of PTSD and a May 1998 
opinion by the VA examiner that the veteran had submitted 
evidence of in-service stressors in detail.  The examiner had 
originally examined the veteran in July 1997 and found PTSD 
at that time.  Although the examiner's wording is somewhat 
confused, it is clear that he found that the veteran's 
symptoms were linked to his in-service stressors.  The 
stressors claimed concern the veteran's duties as a Medical 
Services Specialist in the Air Force and in the Navy.  A 
February 1974 Airman Performance Report indicates that the 
veteran's cardio-pulmonary resuscitation skills had been 
invaluable in the emergency room, thus providing some 
corroboration of his claimed stressors.  An April 1999 VA 
treatment summary indicates that the veteran's was PTSD 
secondary to trauma that he experienced in the military.  
There is therefore a diagnosis of PTSD, some independent 
evidence of a claimed stressor and a medical opinion linking 
the veteran's current symptoms to his service.  Therefore the 
veteran's claim for service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that his claim is plausible.  For the 
reasons stated below, the Board finds that further 
development is required.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.


REMAND

The veteran seeks service connection for PTSD, claiming 
stressors related to working in emergency rooms, terminal 
wards and seeing burn victims.  As stated above, a VA 
examiner diagnosed PTSD and stated that although the 
veteran's stressor claims were considered unsupported by the 
RO, the veteran had submitted detailed evidence of his 
stressors. 

In May 1999 correspondence, the RO provided the Commander, 
819th Medical Group of Dyess AFB with information provided by 
the veteran regarding incidents he alleges took place while 
he was stationed at the facility.  No response was received 
from the Commander or his staff.  

The veteran has provided information regarding an incident 
which took place in March 1977 while he was in the Navy.  It 
does not appear that any attempt was made by the RO to verify 
this information.  

The United States Court of Appeals for Veterans Claims (the 
Court) has acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  Thus, the sufficiency 
of a stressor to cause PTSD is a clinical determination for 
the examining mental health professional.  (Emphasis added), 
Cohen v. Brown 10 Vet App 128 (1997), at 153 (Nebeker, Chief 
Judge, concurring by way of synopsis). 

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it is 
presumed that the diagnosis was made in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor (or stressors)."  Id.  If 
there is a question as to whether the report or examination 
is in accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed.  Id.

If the VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen, 
at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
Zarycki, 6 Vet. App. at 98.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, at 396.  In 
addition, medical nexus evidence may not be substituted by 
application of the provisions of § 1154(b).  Clyburn v. West, 
12 Vet App 296 (1999); Cohen, at 138.

Applying the above criteria to the present case, the 
undersigned finds that the veteran has submitted a well-
grounded claim for PTSD.  There is a diagnosis, a link 
between the current diagnosis and the veteran's service, and 
there is some evidence that corroborates the veteran's 
claimed stressors.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

1.  The RO is to contact the appropriate 
authorities at Dyess AFB, and at Cherry 
Point Naval Hospital and provide them 
with information regarding the incidents 
alleged by the veteran.  Each facility 
should be provided with a copy of the 
pertinent portion of the veteran's August 
1997 statement that refers to the 
incidents alleged by him, as well as any 
other information obtained by a review of 
the claims folder.  Any records received 
should be associated with the claims 
folder.

2.  The RO is to contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request 
information regarding any airplane crash 
involving a bi-plane during an air show 
that took place at Dyess AFB in late 1972 
or early 1973, resulting in the death of 
the pilot.  Prior to sending the request 
to USASCRUR, the RO is to review the 
claims folder for any pertinent 
information regarding this alleged 
incident.  Any records received should be 
associated with the claims folder.

3.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's psychiatric condition, 
not already part of the claims file from 
April 1999 to present. 

4.  If any of the incidents are verified, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
what, if any, psychiatric disabilities 
the veteran has.  All appropriate studies 
should be accomplished and all clinical 
manifestations should be reported in 
detail.  Based on the examination and a 
review of the record, the examiner should 
identify all current psychiatric 
disorders, and proffer an opinion, with 
supporting analysis, as to the etiology 
of any disorder identified.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
identified psychiatric disorder, 
including PTSD if identified, is 
etiologically related to verified 
stressors that occurred during service.  
A complete written rationale must be 
offered with any opinion expressed.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
examination.  The diagnosis should be in 
accordance with DSM-IV.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD in light of 
the current criteria regarding PTSD.

After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.
The purpose of this remand is to procure clarifying data and 
to afford all due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 



